DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “complementing” (pertaining to adjacent patterns) in claim 19 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US Pat. No. 7,862,882).
With respect to claim 1, White teaches a game surface system for displaying a game sheet 16 on a play surface 20, the game sheet 16 having a display face facing away from the play surface and a rear face facing the play surface 20, the game surface system comprising: a first module configured to support and protect the game sheet 16, the first module including: a back member 18 abutting the rear surface of the game sheet 16 and disposed between the game sheet 16 and the play surface 32; and a cover sheet 14 abutting the display face of the game sheet 16 and covering the game sheet (Fig.’s 3-4), the cover sheet 14 coupled to the back member 18 (Fig. 4).
With respect to claims 4-5, White teaches wherein: the game sheet 16 includes a lateral edge and a longitudinal edge; and the back member 18 is disposed proximate the lateral edge of the game sheet 16 (best seen Fig. 3), wherein: the game sheet 16 includes a lateral edge and a longitudinal edge; and the back member 18 is disposed proximate the longitudinal edge of the game sheet Id..
With respect to claims 6-7, White teaches a frame 12 disposed on the play surface 20 and supporting the back member 18 (Fig. 4); wherein the back member 18 and the frame 12 are complementarily configured to allow the back member 18 to selectively couple to the frame 12 (i.e. shaped complementary – Fig.’s 3-4).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat. No. 7,862,882) in view of Quinton (US Pat. No. 5,685,545), or in the alternative, in further in view of Strangfeld (US Pub. No. 2020/0188770). 
With respect to claims 2-3, White does not expressly teach wherein the cover sheet is magnetically coupled to the back member and wherein: the back member includes a first magnet; and the cover includes a second magnet magnetically coupled to the first magnet. However, Quinton, directed to the analogous art of game surfaces, teaches such features as using Velcro coupling to couple a cover sheet 10 to a backing member 16 (Fig. 1; column 3). One ordinary skill in the art at the time of applicant’s effective filing would have found it obvious to directly couple the cover sheet to the backing member as taught by Quinton. This arrangement will expectantly “releasably engage” (column 3, lines 20-21) the cover sheet with the base, allowing a game sheet 36 to be accessed by the player. This will allow for interchangeability of the game sheet, reducing game redundancy. The proposed modification is considered to have a reasonable expectation of success. The frame 12 could be substituted with this direct coupling as the platform 20 taught to be “affixed” to backing member 18. 
Regarding the use of magnetic coupling instead of Velcro coupling, examiner takes alternative positions. First, such differences are an obvious engineering design choice that one ordinary skill in the art would recognize that no appreciable difference is served by using Velcro or magnetic coupling. Both structures provide releasable engagement in a convenient and easily constructed manner. In the alternative, examiner cites to tertiary reference Strangfeld for its express teaching of using magnetic coupling to attach coupled surfaces of game surface systems (paragraph [0035]). A person ordinary skill in the art would find it obvious to substitute magnetic coupling for Velcro as this will expectantly facilitate removable connection between the coupled surfaces. 

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat. No. 7,862,882). 
With respect to claim 10, White teaches wherein the back member is magnetic and is coupled to frame 12 (column 4). White does not disclose the material of the frame, and therefore it is unclear if the backing member 18 is “magnetically coupled” as claimed. However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  One ordinary skill in the art would recognize that magnetically attractive materials, such as common metal allows like stainless steel, provide a desired looking are very durable frame. To have incorporated such material into the frame of White, such that the backing member would then be magnetically attracted/coupled, would have been obvious in the art at time of applicant’s effective filing. As alluded to above, selecting a magnetic attractive material for the frame material will expectantly provide a sleek look and durable frame.

7.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat. No. 7,862,882) in view of Kelly et al. (US Pub. No. 2012/0200042).
With respect to claims 12 and 14, White teaches wherein the frame 12 includes: a first frame section; and a second frame section coupled to the first frame section and extending transverse to the first frame member (Fig.’s 1-2); wherein: the frame includes a third frame section coupled to the second frame section; and the third frame section extends from the second frame section parallel to the first frame member Id. Unlike the claimed invention, these sections are integrally formed and therefore are not distinct “members” as claimed. However, Kelly, directed to the analogous art of game surfaces, teaches such features as utilizing distinct frame members to make up the game frame is known in the art – frame members 12, 14, 16, 18. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute a frame structured like Kelly for White, as this expectantly simplifies manufacturing and shipping of the game assembly. The proposed modification is considered to have a reasonable expectation of success as the shapes of the two references’ frames are similar and White’s functionality is not frustrated by the combination. 
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat. No. 7,862,882) in view of Kelly et al. (US Pub. No. 2012/0200042) and further in view of Hunts (US Pat. No. 8,458,863). 
With respect to claim 13, Kelly, cited for the frame assembly, couples the members using fasteners/screws (Fig. 3) as opposed to magnets. Examiner cites to Hunts for its express teaching of using magnets to couple frame members – Fig. 13A (“framework”, “square” - column 6, lines 29-40; column 15, lines 1-6). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute a traditional fastener coupling for a magnetic coupling. This will expectantly facilitate convenient assembly of the frame.  

9.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat. No. 7,862,882) in view of Peterson (US Pat. No. 9,713,777).
With respect to claims 15-20, White only teaches a first module, as opposed to a second module. However, Peterson, directed to playing surface systems, teaches the following to be known in the art: a second module (i.e. second “panel”)  cooperating with a first module, the second module configured to support and protect a second game sheet (i.e. “illustration” – column 6), wherein the second module is configured the same as the first module (“same size and shape” – column 7, lines 1-3), wherein: a game sheet (on first module) displays a first display on a display face; the second game sheet (on second module) displays a second display; and the first module is adjacent to the second module in a position where the first display aligns with the second display to define a continuous display extending from the first display to the second display (Fig. 1; “panels may be connected ... to form a contiguous illustrated scene” – column 6, lines 48-50); further comprising a transition module disposed between a first module and a second module (for example a middle panel positioned between two panels constitutes the transition module), the transition module configured to support and protect a transition sheet (i.e. “illustration”), wherein: the transition sheet includes a first end and a second end opposite the first end; the game sheet (of the first module on left) displays a first illustration on the display face; the second game sheet (on rightward position module) displays a second illustration; the transition sheet displays a transition illustration complementing the first pattern on the first end and complementing the second pattern on the second end (Fig. 1; “panels may be connected ... to form a contiguous illustrated scene” – column 6, lines 48-50). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the connecting modules of Peterson within the invention of White. The motivation to combine is to provide a modular background that promotes imaginative game play in addition to mitigating redundancy of a single background. The proposed modification is considered to have a reasonable expectation of success since the utility of White is not frustrated and the modules can be easily connected via magnetism. 
Regarding the claimed patterns, such limitations are directed to printed matter. Per MPEP 2111.05, if a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Moroever, “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated.
Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Unlike the fact situations in Miller and Gulack, the substrate (game sheet display face surface) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. Moreover, the patterns are directed towards conveying a message or meaning regarding game rules independent of the supporting apparatus. There is not a functional relationship therebetween. Instead, the printed matter areas are akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a functional relationship with the substrate. In sum, there is no new and unobvious functional relationship between the printed indicia and the substrate it is imprinted thereon. As such, no patentable weight is given thereto. 

Allowable Subject Matter
10.	Claims 8-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711